MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 19 2017, 7:15 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Kurt A. Young                                           Curtis T. Hill, Jr.
Nashville, Indiana                                      Attorney General of Indiana
Ruth A. Johnson                                         Henry A. Flores, Jr.
Marion County Public Defender                           Deputy Attorney General
Agency, Appellate Division                              Indianapolis, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tyra Shante Sanders,                                    December 19, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1705-CR-01084
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                     Judge
                                                        The Honorable Stanley E. Kroh,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G03-1510-F4-036905



Mathias, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-01084 | December 19, 2017     Page 1 of 4
[1]   The Marion Superior Court revoked Tyra Shante Sanders’s (“Sanders”)

      probation and ordered her to serve the remainder of her suspended sentence in

      the Department of Correction. Sanders appeals and argues that the State failed

      to prove that she violated her probation.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In May 2016, Sanders pleaded guilty to Level 4 burglary. She was ordered to

      serve 730 days with 701 days suspended to probation. As a condition of

      probation, Sanders was placed on GPS monitoring.


[4]   Sanders was instructed to keep the GPS device charged. Specifically, Sanders

      agreed to charge the GPS unit for “a minimum of two hours per day or more if

      required to ensure the battery remains charged at all times.” Tr. p. 10.


[5]   On March 12, 2017, at 9:30 a.m., Community Corrections received a

      notification that Sanders’s GPS device was off-line. A telephone call was placed

      to Sanders’s residence at that time to notify her that the device needed to be

      charged. Sanders was not at home, but her mother called her to let her know

      that the GPS unit was not working. Sanders was at her aunt’s house

      approximately fifteen minutes away from her residence.


[6]   At 2:45 p.m., over five hours later, Sanders took her GPS unit to the GPS

      maintenance center. Sanders spoke to a Community Corrections employee who

      told Sanders that she could buy another charger or go home to charge the GPS


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-01084 | December 19, 2017   Page 2 of 4
      unit. Sanders elected to return home to use the charger she had already

      purchased. Sanders’s GPS unit came on-line at 5:09 p.m. Aside from the brief

      time Sanders was at the maintenance facility, her location was unmonitored for

      approximately seven and a half hours.


[7]   The trial court concluded that by failing to keep the GPS unit charged, Sanders

      violated her probation. The court observed that a significant amount of time

      elapsed between the 9:30 a.m. notification that the GPS unit had died and

      Sanders’s attempt to resolve the issue by taking the unit to a maintenance

      facility at 2:45 p.m. that afternoon. The court stated, “I guess it begs the

      question why you just didn’t go home and charge it at your home rather than

      wait at your aunt’s house.” Tr. p. 34. After noting her two prior violations of

      probation, the trial court revoked Sanders’s probation and ordered her to serve

      the remainder of her suspended sentence. Sanders now appeals.


                                     Discussion and Decision
[8]   Sanders argues that the State failed to prove that she violated her probation.

      “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). It is within the discretion of the trial court to determine probation

      conditions and to revoke probation if the conditions are violated. Id. We review

      the trial court’s decision to revoke probation for an abuse of discretion. Id. An

      abuse of discretion occurs where the decision is clearly against the logic and

      effect of the facts and circumstances. Id. The State must prove the probation

      violation by a preponderance of the evidence. Ind. Code § 35-38-2-3(f).
      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-01084 | December 19, 2017   Page 3 of 4
[9]    Sanders argues that the trial court’s conclusion that she did not take the steps

       necessary to charge her GPS unit “within a sufficient amount of time” is not

       supported by the evidence. Appellant’s Br. at 12. Sanders contends that the

       State failed to prove the time that her mother called to tell her that her GPS unit

       had died.


[10]   Sanders was required to keep her GPS unit charged and she failed to do so.

       Sanders admitted that the GPS unit died at 9:30 a.m. and that a phone call was

       placed to her residence in the morning. Tr. p. 27. She claimed that she was

       unable to take her GPS unit to the downtown maintenance facility until the

       afternoon because she did not have a ride. Tr. pp. 27–28. This evidence is

       sufficient to prove by a preponderance of the evidence that Sanders was notified

       that her GPS unit died shortly after Community Corrections placed a call to her

       residence. Moreover, Sanders violated her probation simply by failing to keep

       the GPS unit charged. Tr. pp. 8, 10–11.


[11]   For all of these reasons, the trial court acted within its discretion when it

       revoked Sanders’s probation.


[12]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-01084 | December 19, 2017   Page 4 of 4